           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

BIG BEINGS USA PTY LTD, and                    *
LB ONLINE & EXPORT PTY LTD d/b/a               *
LOVE TO DREAM ONLINE AND                       *
EXPORTS,                                       *
                                               *                Civil Action No. 20-cv-10101-IT
                Plaintiffs,                    *
                                               *
     v.                                        *
NESTED BEAN, INC.,                             *
                                               *
                Defendant.                     *

                              ORDER ON CLAIM CONSTRUCTION

                                         October 20, 2020


        Plaintiffs Big Beings USA PTY LTD and LB Online & Export PTY LTD d/b/a Love to

Dream Online and Exports (“Love to Dream” or “LTD”) allege that Defendant Nested Bean,

Inc. (“Nested Bean”) has infringed their rights to U.S. Patent No. 9,179,711 (“the ’711 Patent”).

This patent is directed to a new or alternative “swaddling suit” that provides sufficient restraint

while also allowing an infant’s hands to move towards the infant’s mouth in order to allow for

self-soothing. The court held a claim construction hearing on an expedited basis in order to

resolve the construction of a single term1—“positioned above a level of the neck hole”—on the

parties’ representation that construction of this term would facilitate formal or informal

resolution of this case. For the reasons set forth below, the court construes the term to mean

“positioned above a horizontal plane drawn at the highest point of the neck hole.”




1
  LTD initially requested expedited construction of the terms “wing portion” and “swaddling
suit.” See Joint Statement 2 [#45]. At the claim construction hearing, LTD withdrew its request
for construction of these two terms.
           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 2 of 13



        LEGAL FRAMEWORK

        The construction of claim terms is a question of law. Markman v. Westview Instruments,

Inc., 517 U.S. 370, 372 (1996) (“[T]he construction of a patent, including terms of art within its

claim, is exclusively within the province of the court”). “[T]he words of a claim ‘are generally

given their ordinary and customary meaning.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed.

Cir. 2005) (en banc) (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

1996)). “[T]he ordinary and customary meaning of a claim term is the meaning that the term

would have to a person of ordinary skill in the art in question at the time of . . . the effective filing

date of the patent application.” Id. at 1313. In construing claim terms, courts look to “the words of

the claims themselves, the remainder of the specification, the prosecution history, and extrinsic

evidence concerning relevant scientific principles, the meaning of technical terms, and the state of

the art.” Id. at 1314 (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381

F.3d 1111, 1116 (Fed. Cir. 2004)). The court briefly reviews how these sources are used in claim

construction as relevant here.

    A. The Language of the Claims

        Because “the claims of a patent define the invention to which the patentee is entitled the

right to exclude,” the claim construction analysis begins with the claims themselves. Phillips, 415

F.3d at 1312 (quoting Innova, 381 F.3d at 1115). “[T]he context in which a term is used in the

asserted claim can be highly instructive.” Id. at 1314; see also id. (“This court’s cases provide

numerous . . . examples in which the use of a term within the claim provides a firm basis for

construing the term”). For example, “[b]ecause claim terms are normally used consistently

throughout the patent, the usage of a term in one claim can often illuminate the meaning of the




                                                   2
           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 3 of 13



same term in other claims.” Id.

    B. The Specification

        The claims “do not stand alone” but “are part of a fully integrated written instrument

consisting principally of a specification.” Phillips, 415 F.3d at 1315 (internal citation omitted).

“For that reason, claims ‘must be read in view of the specification, of which they are a part.’” Id.

(quoting Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995)).

        “[T]he specification ‘is always highly relevant to the claim construction analysis. Usually,

it is dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting

Vitronics, 90 F.3d at 1582). “[T]he specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor’s lexicography governs.” Id. at 1316; see also CCS Fitness, Inc. v. Brunswick Corp., 288

F.3d 1359, 1366 (Fed. Cir. 2002) (stating that an inventor may “act[] as his own lexicographer”

by “clearly set[ting] forth a definition of the disputed claim term in . . . the specification”). “In

other cases, the specification may reveal an intentional disclaimer, or disavowal, of claim scope

by the inventor.” Phillips, 415 F.3d at 1316. Nevertheless, the court must be careful to “us[e] the

specification [only] to interpret the meaning of a claim” and not to “import[] limitations from the

specification into the claim.” Id. at 1323; see also id. (“[A]lthough the specification often

describes very specific embodiments of the invention, we have repeatedly warned against

confining the claims to those embodiments”). While this distinction “can be a difficult one to

apply in practice[,] . . . the line between construing terms and importing limitations can be

discerned with reasonable certainty and predictability if the court’s focus remains on




                                                   3
           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 4 of 13



understanding how a person of ordinary skill in the art would understand the claim terms.” Id.

   C. The Patent Prosecution History

       Courts should also consider the patent’s prosecution history if it is in evidence. Id. at 1317.

Prosecution history comprises the record of the proceedings before the United States Patent and

Trademark Office (“USPTO”), both pre- and post-issuance proceedings, and prior art cited during

the examination of the patent. Id.; see also Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353,

1360 (Fed. Cir. 2017) (“[e]xtending the prosecution disclaimer doctrine to [inter partes review]

proceedings will ensure that claims are not argued one way in order to maintain their patentability

and in a different way against accused infringers”). “Like the specification, the prosecution

history provides evidence of how the USPTO and the inventor understood the patent.” Phillips,

415 F.3d at 1317. The prosecution history can also provide evidence as to “whether the inventor

limited the invention in the course of prosecution, making the claim scope narrower than it would

otherwise be.” Id. “Yet because the prosecution history represents an ongoing negotiation

between the USPTO and the applicant, rather than the final product of that negotiation, it often

lacks the clarity of the specification and thus is less useful for claim construction purposes.” Id.

As a result, courts must “not rely on the prosecution history to construe the meaning of the claim

to be narrower than it would otherwise be unless a patentee limited or surrendered claim scope

through a clear and unmistakable disavowal.” 3M Innovative Props. Co. v. Tredegar Corp., 725

F.3d 1315, 1322 (Fed. Cir. 2013); see Aylus Networks, 856 F.3d at 1359 (“when the patentee

unequivocally and unambiguously disavows a certain meaning to obtain a patent, the doctrine of

prosecution history disclaimer narrows the meaning of the claim consistent with the scope of the

claim surrendered”) (citing Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1095




                                                 4
              Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 5 of 13



(Fed. Cir. 2013)).

           ANALYSIS OF THE DISPUTED TERM

           The ’711 Patent, titled “Swaddling Suit,” is directed to a new or alternative “swaddling

suit.” The invention provides sufficient restraint of the limbs so as to suppress an infant’s startle

reflex while still allowing the infant’s hands to move towards the infant’s mouth, which facilitates

non-nutritive sucking so as to allow the infant to self-soothe.’711 Patent, Abstract [#1-1].

           The disputed term appears in independent claims 1 and 2, to which all other claims in the

patent depend. Claim 1, which is representative of claim 2 for the purposes of claim term at issue,

recites:

           1. A swaddling suit for swaddling an infant comprising,
           an upper portion for enclosing the infant's upper body, wherein the upper portion
           includes
           (a) a bodice portion, and
           (b) a neck hole at an uppermost central portion of the bodice portion, and
           (c) wing portions comprising one wing portion of the swaddling suit on one side of
             the bodice portion and another wing portion of the swaddling portion on another
             side of the bodice portion, said one wing portion and said another wing portion
             extending laterally from the bodice portion at an uppermost portion of the suit,
           each of said one wing portion and said another wing portion having a wing tip at
             an uppermost portion of each of the wing portions that is positioned above a
             level of the neck hole of said suit,
           each of said wing portions being large enough to completely surround and retain
             an infant's arm and hand in a hand-raised and elbow-bent position,
           said swaddling suit being tapered in at a waist line below said wing portions and
             then widening whereby a narrowest region of said suit is at said waist line.

’711 Patent, Claim 1, as corrected in Certificate of Correction issued Nov. 10, 2015

(disputed term underlined).

           At issue is the proper construction of the term “positioned above a level of the neck hole.”

Patent holder LTD asks the court to construe the term to mean “positioned above a plane drawn

across two points of a neck hole.” Joint Statement 1 [#45]. Defendant Nested Bean argues that the

court should construe the term to mean “positioned above the highest point of the neck opening of

                                                   5
           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 6 of 13



said suit.” Id. The court construes the term to mean “positioned above a horizontal plane drawn at

the highest point of a neck hole” for the reasons set forth below.

        The court starts with the plain language of the claim. LTD argues that its proposed

construction is faithful to the language of the claim since the claim is not referencing any specific

“level” but any line or plane that may connect two points of the neck hole. Pls.’ Mem. 7 [#54].

LTD further argues that Nested Bean’s construction is “improperly” injecting the words “highest”

and “point” into the claim language. Id. at 8.

        The court agrees that the disputed term is referencing a “level” rather than a “point.” But it

is LTD’s construction, not Nested Bean’s, that makes substantive changes to the claim’s meaning

by suggesting that the reference level is a plane created between any two points of the neck hole.2

The plain meaning of the claim language, which “ordinarily controls,” does not suggest a

multiplicity of reference lines at any height or angle with the only limit on the reference line being

that it transects any two points of the neck hole. InterDigital Commc’ns, LLC v. Int’l Trade

Comm’n, 690 F.3d 1318, 1324 (Fed. Cir. 2012). Nor is there support for the proposed

construction in the “context in which [the] term is used in the asserted claim,” which often proves



2
  Implicit in LTD’s argument is the proposition that “a level of the neck hole” is equivalent in
meaning to “any level of the neck hole.” But LTD provides no support for the proposition that
the drafter’s use of “a” means “any.” Instead, as Nested Bean argues, the indefinite article “a” is
often employed when drafting written descriptions so as to differentiate terms that have already
been introduced and terms that have not. Def.’s Reply 6–9 [#57] (citing Baldwin Graphic Sys.,
Inc. v. Siebert, Inc., 512 F.3d 1338, 1343 (Fed. Cir. 2008) (citing MPEP § 2173.05(e))). Here,
the court need not speculate as to whether the patentee was subscribing to this custom since the
prosecution history makes plain that she was. During prosecution, the examiner explicitly
suggested that the Applicant amend the claims to use the indefinite article “a” instead of the
definite “the” where those terms lacked an antecedent basis. See Non-Final Office Action 5–9
[#22-7]. The Applicant adopted these proposed changes, including with reference to the
“shoulder line.” See Response to Non-Final Office Action 9–18 [#22-8]. The examiner
continued to employ this usage when she amended the claim language to read “a level of the
neck hole.”


                                                 6
          Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 7 of 13



“highly instructive.” Phillips, 415 F.3d at 1314. Here, the context in which the term is used is as a

reference level, and LTD’s suggested construction eliminates any meaningful reference level.

       The court finds instead that the plain and ordinary meaning of the claim language favors a

construction where what is being disclosed is a swaddling suit where the wing tips (i.e., the

uppermost portion of each wing portion) are “positioned above . . . the neck hole.” That the claim

inserts the term “a level of” into this phrase does not convey, in the court’s opinion, that the wing

tips must reach above any line that can be drawn through the neck hole, but simply clarifies that

the patentee is not limiting the claim to embodiments where the wing tips are positioned directly

above the neck hole. Instead, the ordinary meaning of the claim terms recite wing tips that extend

above a horizontal line at the highest point of the neck hole, including where the wing tips are

positioned above the shoulders rather than above the neck hole. And while LTD complains that

the terms “highest” and “point” appear nowhere in the claim, see Pls.’ Br. 8 [#54], it is axiomatic

that the wing tip cannot extend “above” the neck hole unless at least a portion of the wing tip is

located above the highest point of the neck hole. In this way, Nested Bean’s proposed

construction, as modified by the court, elucidates the meaning of the terms themselves while

LTD’s proposed construction changes the plain and ordinary meaning of the phrase to mean

something different.

       Nested Bean’s proposed construction, as modified by the court, is also buttressed by the

specifications. The specifications do not define the term “a level of the neck hole” nor use the

term in a manner that favors one construction over another. But even without explicitly or

implicitly defining the term, the specifications provide context for how “a person of ordinary skill

in the art would understand the claim terms.” Phillips, 415 F.3d at 1324. Here, the specifications

convey that the claimed invention is a swaddling suit that can not only sufficiently constrain an



                                                 7
           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 8 of 13



infant so as to suppress the startle reflex, but also allow for the infant’s arms to reach towards the

mouth to facilitate non-nutritive sucking and allow for self-soothing. ’711 Patent col. 5, l. 66–col.

6, l. 5 [#1-1]. To that end, the specifications provide that “[b]y restricting movement of the

hand(s) to 180 degrees at or above the shoulder line, the swaddling suit [] overcomes the problem

of prior art swaddling suits that deny access of hands towards the mouth.” Id. col. 7 ll. 22–25.

Although not dispositive, this description of the invention indicates that what is being claimed is a

suit that biases the infants’ hands upwards, to be “at or above the shoulder line.” Id. This stated

description of the invention does not comport with LTD’s construction that would have the wing

tips extend beyond any artificial plane created by the neck hole, particularly where the neck hole

may have an unconstrained lower bound that reaches toward the navel as in some of the prior art.

See WO 2007/098558 12 (“Moss”) 12 [#53-2]. Instead, the specifications lend support for

construing the claim as disclosing wing tips that must extend upward above a certain horizontal

level.

         Big Being’s construction is further undermined by the prosecution history. At several

points during prosecution of the patent, the examiner noted how the vertical reach of the wing tips

was critical to differentiating the claim from the prior art so as to avoid issues of anticipation or

obviousness. For example, in an Applicant-Initiated Interview Summary 2–4 [#22-14], the

examiner noted that during a March 26, 2015 conference, the examiner discussed two pieces of

prior art, “Moss” and “Greiert,” and her view that they rendered the claimed invention obvious.

Id. (referencing Moss [#53-2]; U.S. Patent No. 3,259,126 (“Greiert”) [#53-6]). The examiner

memorialized in the interview summary that she “specifically suggested that Applicant consider

amending the claims to include language . . . directed to disclosure of the structure of the wing

tips that extend above the shoulder line of the suit such as in the embodiment shown in figures



                                                  8
           Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 9 of 13



5a/5b because it appears as though the prior art of Moss and Greiert confine a baby’s arms to at or

below the shoulder line of the suit.” Id. Following the interview, the Applicant amended the claim

language to disclose wing tips “extending toward a shoulder line of said suit.” Response to Office

Action 4 [#22-15] (emphasis added). The examiner rejected this proposal and cited the interview

summary to point out that she had previously “suggested further amending the claims to include

limitations to define that the wing tips extend ABOVE the shoulder line of the suit . . . to

differentiate the claimed invention from the prior art.” Advisory Action 3–4 [#22-16] (emphasis

in original). In the rejection, the examiner complained that the suggested limitation had “not been

incorporated into the clams” in the most recently filed amendments but that instead “Applicant

has presented several entirely new limitations which were not discussed in the interview and . . .

has removed claim limitations which were previously part of the claims.” Id. at 4. In response, the

Applicant then revised the claim again to incorporate the language initially suggested by the

examiner (i.e., “having a wing tip that extends above a shoulder line of said suit”). Second

Response to Second Final Office Action 2, 10–11 [#22-17].

       After the Applicant incorporated the examiner’s suggestion that the wing tips extend

above the shoulder line, the examiner issued a Notice of Allowability [#22-18]. However, the

notice included an amendment made by the examiner that had been authorized by the Applicant in

a phone interview shortly before the Notice of Allowability issued. The examiner’s amendment

replaced the limitation that the wing tips “extend[] above a shoulder line” with the limitation that

the wing tips are “positioned above a level of the neck hole of said suit.” Id. at 9. In her Statement

of Reasons for Allowance, the examiner wrote that the prior art did not teach wing tips

“positioned above a level of a neck hole of the suit.” Id. at 12 (emphasis in original). Instead, the

examiner noted that the Greiert prior art disclosed the “outer ends of arm portions 22 [being]



                                                 9
          Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 10 of 13



positioned at the same level of the neck opening 27.” Id. Accordingly, the examiner allowed the

patentee to claim wing tips “positioned above a level of a neck hole.” Id.3 The relevant figure of

the Greiert prior art is depicted below:




Greiert, Figure 3 [#53-6].

        LTD contends that the file history “in no way whatsoever runs contrary to LTD’s

proposed construction” and that Nested Bean is “conflating ‘neck line’ with ‘shoulder line’” since

“LTD was responding to the Examiner’s question regarding whether certain prior art references

disclosed wing tips above the shoulder line.” Pls.’ Br. 10 [#54] (emphasis in original). Even

taking LTD’s point for the purpose of argument, it does not lend support to LTD’s proposed

construction. There is at least no dispute that the examiner had concluded that the claimed wing




3
  It is not apparent why the examiner no longer thought that the shoulder line was a suitable
reference point. One possible explanation is that the examiner thought that the prior art, namely
Greiert, disclosed the arms reaching above the shoulder line but not above the level of the neck
hole. Another possible explanation is that the examiner thought that the shoulder line of the
swaddling suit was not an adequate reference point since, as in the embodiment depicted in
Figure 4B of the ’711 Patent, the suit may not rest on the infant’s shoulders when worn, thus
making the shoulder line somewhat amorphous.
                                               10
          Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 11 of 13



tips must extend at least above the shoulder line and LTD acknowledged this concern with an

amendment. But now LTD proposes a construction that would render the disclaimer as to the

shoulder line—which LTD effectively concedes to have been disclaimed—meaningless where the

swaddling suit has a neck opening that extends below the shoulder line. At the claim construction

hearing the court inquired regarding this issue and counsel for LTD responded that a person of

ordinary skill would understand that a neck hole could not extend below the shoulder line.

However, that position is controverted by the prior art references that describe a neck hole

extending well-below the shoulder line, as in Moss:




Moss 12 [#53-2].4 Thus, even if LTD is correct to argue that all the patentee disclaimed were




4
  Moss describes reference number 34 as the “edge” of the “aperture”, the aperture being
reference number 20.
                                               11
          Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 12 of 13



wing tips that did not extend above the shoulder line, that disclaimer would still foreclose LTD’s

proposed construction.

        LTD also argues that there is enough ambiguity in the prosecution history such that there

is no “clear and unmistakable” disavowal of the claim scope, as required by law. Pls.’ Reply 6

[#56] (citing Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 798 (Fed. Cir. 2019)). But LTD’s

argument that the prosecution history must show a clear and unmistakable disavowal is rooted in

the premise that the court would be looking to the prosecution history to limit the claim scope.

That is not the case here. Here, for the reasons set forth above, the intrinsic evidence supports the

construction that the wing tips must extend above the neck hole. In this case, the prosecution

history is not providing a disclaimer of claim scope but instead corroborating the plain and

ordinary meaning of the claim terms in light of the specification.

        Beyond the intrinsic and extrinsic record, LTD’s proposed construction is fatally flawed

ab initio as indefinite. LTD’s proposed construction changes the term “above a level of the neck

hole” from a limitation with discernable meaning to one with none at all. As such, the term would

be indefinite. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 911 (2014) (terms are

indefinite where its meaning cannot be ascertained by someone of ordinary skill with reasonable

certainty).

        LTD does not attempt to refute this concern but simply argues that the indefiniteness issue

“should be deferred until summary judgment.” Pls.’ Br. 5 [#56]. While there are often good

reasons to defer considerations of indefiniteness to summary judgment—including the higher

burden of invalidating a claim based on indefiniteness—LTD provides no support for the position

that it is proper for a court to ignore that a proposed construction is plainly indefinite. Where

“indefiniteness is a matter of claim construction” and the underlying objectives of claim



                                                 12
          Case 1:20-cv-10101-IT Document 61 Filed 10/20/20 Page 13 of 13



construction are to clarify the scope of the claims, it makes little sense to adopt a construction that

would then render a claim’s meaning unascertainable to either a person of ordinary skill or to a

juror. See Chapco, Inc. v. Woodway USA, Inc., No. 3:15-CV-1665 (JCH), 2016 WL 7168375, at

*3 (D. Conn. Dec. 8, 2016) (“the court should . . . not construe a term such as to render it

indefinite”) (citing Exxon Res. & Eng’g Co. v. United States, 265 F.3d 1371, 1375 (Fed. Cir.

2001) abrogated on other grounds by Nautilus, 572 U.S. 898 (2014)). Accordingly, the court will

not do so here.

        CONCLUSION

        For the reasons stated above, the court construes the term “positioned above a level of a

neck hole” to mean “positioned above a horizontal plane drawn at the highest point of the neck

hole.”5 As discussed at oral argument, the parties shall meet and confer and promptly file a status

report regarding a schedule for these proceedings and whether the parties seek to pursue ADR.

        IT IS SO ORDERED.

Date: October 20, 2020                                                 /s/ Indira Talwani
                                                                       United States District Judge




5
  The court does not construe the words “positioned” and “neck hole.” The court understands
that the accused infringing product may contain wing portions with wing tips that reach above
the “neck hole” when the suit is worn by the infant but not when the suit is laid on a flat surface.
Whether such a product would infringe the ’711 Patent is not a question properly before the
court here. Furthermore, at oral argument the court inquired as to whether a collar or a hood
would constitute part of the “neck hole.” Defendant Nested Bean stated that it would. The court
does not adopt this construction of “neck hole” for the purpose of this decision and may address
the construction of “neck hole” at a later date if construction is material to the parties’ dispute.
                                                 13
